Title: From James Madison to John Brice Jr., 22 September 1805 (Abstract)
From: Madison, James
To: Brice, John Jr.


          § To John Brice Jr. 22 September 1805, “Gray’s near Philada.” “Having mislaid your letter of Aug. 31, with an expectation constantly of finding it, it has remained thus long unacknowledged. I now thank you for your attention to the wine shipped to me from Lisbon, and request the favor of you to procure a conveyance of it to Washington. If it be not too inconvenient, I should be glad to have it secured by cases agst. improper liberties with it on the way. I must request the favor of you also to let me know the amount of duties &c &c which I am to remit.”
        